DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, US Patent No. 3,204,518.
Regarding claim 1, Jackson discloses a bullet seating die (12) for use with an ammunition press (16) to seat a bullet in a case, the bullet seating die comprising: a die housing (30 inter alia) having an ammunition press mount (34) configured to mount the bullet seating die on the ammunition press, the die housing defining a bullet receiving space (space within 14) having an open end (through 58), the die housing defining a side window (48/50 as in figures 2, 4 and 5) in communication with the bullet receiving space and sized and shaped to permit the bullet to be inserted therethrough to position the bullet in the bullet receiving space (shown in figures 4 and 5 and disclosed in 4:51-70); and a seating stem (68) supported by the die housing within the bullet receiving space, the seating stem arranged to engage the bullet to press the bullet into the case when the ammunition press is operated (shown in figure 5); and a spring (80) biasing the seating stem away from the open end of the bullet receiving space so that the seating stem is positioned relative to the side window to permit the bullet to be inserted through the side window and into the bullet receiving space (spring biases shoulder 82 upward into the cap and away from the opening through 14).
Regarding claim 2, Jackson further discloses the spring is operatively disposed between the seating stem and the die housing (spring is operatively captured between 82 and 42/78 of the housing).  
Regarding claim 3, Jackson further discloses a first spring retainer (42) supported by the die housing, a first end of the spring engaging the first spring retainer (shown in figure 4).  
Regarding claim 4, Jackson further discloses a second spring retainer (82) supported by the seating stem, a second end of the spring engaging the second spring retainer (figures 4 and 5).  
Regarding claim 5, Jackson further discloses the spring comprises a coil spring, the seating stem extending through the coil spring (shown in figures 4 and 5).
Regarding claim 6, Jackson further discloses the die housing defines an elongate bore (shown in figure 2, 4 and 5) and includes a shoulder formed by (shoulder formed by 46) within the elongate bore, the first spring retainer disposed in the elongate bore and engaging the shoulder (at 44)
Regarding claim 8, Jackson further discloses the first spring retainer defines an end of the bullet receiving space (figures 4 and 5 shows 42 receiving the bullet).
Regarding claim 9, Jackson further discloses the first spring retainer defines an opening (through bore of 42), the seating stem extending through the opening and slidable within the opening relative to the first spring retainer (shown in figure 5, 68/72 moves through the opening of 42).
Regarding claim 10, Jackson further discloses a cap (84) supported by the die housing, the cap including a seat (inner upper surface of 84 seats with 68), the spring biasing the seating stem against the seat (68 is biased against inner surface of 84).
Regarding claim 11, Jackson further discloses the cap includes an adjuster (84, 38, 88, 90 inter alia) configured to move the seat relative to the die housing to set the position of the seating stem relative to the die housing (3:63-74).
Regarding claim 12, Jackson further discloses the adjuster comprises a micrometer (86 and 90) threadably connected to the die housing (threaded via 38 as in figures 2, 4 and 5).  
Regarding claim 13, Jackson further discloses an alignment sleeve (42/14 inter alia) configured to guide the bullet into the case when the ammunition press is operated, the alignment sleeve including a bullet retainer (groove 64 creates a ring of resilient material which engages and holds the bullet and yields to allow bullet to pass) arranged to engage the bullet to hold the bullet within the bullet receiving space (figures 4 and 5).
Regarding claims 16-20, the method claims are rendered obvious since such would have been an obvious manner of using the bullet seating die and press of Jackson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Mantel, US Patent No. 4,573,392
Regarding claims 14 and 15, Jackson discloses a bullet retention structure within the bullet alignment sleeve; however, Jackson does not specifically disclose the bullet retainer is biased by a spring which is an o-ring. Nonetheless, Mantel teaches a bullet retaining structure which has an o-ring (22) which acts as a spring to retain the bullet holding structure (24) in place until the biasing force of the o-ring.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the retaining structure of Jackson to have an o-ring biasing force similar to that as taught by Mantel since Mantel teaches an equivalent bullet retaining structure that is known in the art and substituting one structure for another or supplementing the structure of Jackson would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success because of the known structure of Mantel. Using an o-ring for biasing force as a substitute or supplemental structure would have been obvious for any number of reasons including, but not limited to, increased reliability, ability to retrofit or change bullet retaining force, reduced cost to manufacture, etc. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641